REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: displaying a virtual avatar having a plurality of avatar features that change appearance in response to detected changes in pose of a face in a field of view of the one or more cameras; detecting movement of one or more facial features of the face; and in response to detecting the movement of the one or more facial features: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature in a first direction: moving the first avatar feature in the first direction based on the detected movement of the first facial feature in the first direction; and moving the second avatar feature and the third avatar feature in a second direction different from the first direction and based on the detected movement of the first facial feature in the first direction, wherein moving the second avatar feature and the third avatar feature in the second direction based on the detected movement of the first facial feature includes: in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a first magnitude, moving the second avatar feature and the third avatar feature by a first amount of movement; and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature by a second magnitude different from the first magnitude, moving the second avatar feature and the third avatar feature by a second amount of movement that is different from the first amount of movement; and in accordance with a determination that the detected movement of the one or more facial features includes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616